Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1137
                                                        PageID.835 Page
                                                                    Page11of
                                                                          of17
                                                                             17



    1   MICHAEL N. FEUER, Los Angeles City Attorney (SBN 111529)
        Kathleen Kenealy, Chief Assistant City Attorney (SBN 212289)
    2   Scott Marcus, Chief, Civil Litigation Branch (SBN 184980)
        Michael J. Bostrom, Assistant City Attorney (SBN 211778)
    3   Danielle L. Goldstein, Deputy City Attorney (SBN 257486)
        Christopher S. Munsey, Deputy City Attorney (SBN 267061)
    4   OFFICE OF THE LOS ANGELES CITY ATTORNEY
        200 North Spring Street, 14th Floor
    5   Los Angeles, CA 90012
        Telephone: (213) 978-1868
    6   Email: danielle.goldstein@lacity.org
    7   Attorneys for Amicus Curiae
        OFFICE OF THE LOS ANGELES
    8   CITY ATTORNEY
    9

   10                  IN THE UNITED STATES DISTRICT COURT
   11              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   12

   13                                             Civil Action No. 3:18-cv-2458-BLM
        CALIFORNIA TRUCKING ASS’N, et
   14   al.,                                      [PROPOSED] BRIEF OF AMICUS
                                                  CURIAE THE OFFICE OF THE
   15                   Plaintiffs,               LOS ANGELES CITY ATTORNEY
                                                  OPPOSING PLAINTIFFS’
   16         v.                                  MOTION FOR PRELIMINARY
                                                  INJUNCTION
   17   XAVIER BECERRA, in his official
        capacity as the Attorney General of the   Date: January 13, 2020
   18   State of California, et al.,              Time: 10:30 a.m.
                                                  Place: Courtroom 5A
   19                   Defendants,
   20   and
   21   INTERNATIONAL BROTHERHOOD
        OF TEAMSTERS,
   22
                       Intervenor-Defendant.
   23

   24

   25

   26

   27

   28
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1138
                                                        PageID.836 Page
                                                                    Page22of
                                                                          of17
                                                                             17



    1
                                                TABLE OF CONTENTS
    2

    3   INTERESTS OF AMICUS AND SUMMARY OF ARGUMENT ................. 3
    4   ARGUMENT .................................................................................................... 5
        I.   AB5’s Business-to-Business Exemption Permits Motor Carriers to Use
    5        Independent Contractors—and Forecloses Plaintiffs’ Motion. ............. 5
    6        A.    AB5 imposes the unexceptional and widely accepted
                   requirement that independent contractors operate actual
    7              businesses. .................................................................................... 5
             B.    Plaintiffs’ Motion fails because it is possible to use independent
    8              contractor drivers under AB5....................................................... 6
    9        C.    To the extent that Plaintiffs acknowledge the business-to-
                   business exemption, they misunderstand it.................................. 8
   10   II.  The Legislative History of the F4A Indicates that Congress Did Not
             Intend to Preempt AB5. ........................................................................ 11
   11
        III. In Light of Their Delay and the State Court Litigation, Plaintiffs
   12        Cannot Justify Injunctive Relief. .......................................................... 13
        CONCLUSION............................................................................................... 15
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                              1
                    [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                         OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                       No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1139
                                                        PageID.837 Page
                                                                    Page33of
                                                                          of17
                                                                             17



    1                                         TABLE OF AUTHORITIES
    2                                                                                                                   Page
    3    Cases

    4    Bedoya v. Am. Eagle Express, 914 F.3d 812 (3d Cir. 2019) .................................. 6, 9
         Cal. Trucking Ass'n v. Su, 903 F.3d 953 (9th Cir. 2018) .................................. passim
    5
         Californians For Safe & Competitive Dump Truck Transp. v. Mendonca,
    6      152 F.3d 1184 (9th Cir. 1998) ............................................................................... 12
         Chalk v. T-Mobile USA, Inc., 560 F.3d 1087 (9th Cir. 2009) .................................. 11
    7
         Chambers v. RDI Logistics, Inc., 476 Mass. 95 (Mass. 2016) ................................... 7
    8    Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903 (Cal. 2018) ................... 4
    9    Executive Software N. Am. v. United States Dist. Court,
           24 F.3d 1545 (9th Cir. 1994) ................................................................................. 15
   10    Jones v. Lodge at Torrey Pines Partnership,
           42 Cal.4th 1158 (Cal. 2008) .................................................................................. 10
   11
         Mabry v. Superior Court, 185 Cal.App.4th 208 (Cal. App. 2010) .......................... 11
   12    Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996) .......................................................... 15
   13    Oakland Tribune, Inc. v. Chronicle Pub. Co.,
           762 F.2d 1374, 1377 (9th Cir. 1985)..................................................................... 15
   14    People v. Pac Anchor Transportation, Inc., 59 Cal.4th 772 (Cal. 2014) ................. 12
   15    S. G. Borello & Sons, Inc. v. Department of Industrial Relations,
           48 Cal.3d 341 (Cal. 1989) ................................................................................... 6, 8
   16    Schwann v. FedEx Ground Package System, Inc., 813 F.3d 429 (1st Cir. 2016) ...... 6
   17    Statutes
   18 49 U.S.C. § 14501....................................................................................................... 3
   19 California Bus. & Prof. Code § 17204 ....................................................................... 3
      California Assembly Bill 5 (2019-2020 Reg. Session) ..................................... passim
   20
      Wisconsin Stat. § 102.07 (1994) ........................................................................ 12, 13
   21
         Other Authorities
   22
         Assembly Floor Session (Sept. 11, 2019), at 1:07:38-1:07:49................................. 10
   23    California Trucking Association, California Trucking Association Membership
           Directory, 39 (2015), available at https://perma.cc/F4HU-3MCW ..................... 14
   24
         H.R. Conf. Rep. 103-677, 86 (1994),
   25      reprinted in 1994 U.S.C.C.A.N. 1715, 1758 ......................................................... 12
         B. Watt, For Truck Drivers at the Pots of Los Angeles and Long Beach, It’s a
   26      Waiting Game, KPCC (Jun. 2, 2015) ...................................................................... 3
   27

   28                                                              2
                      [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                           OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                         No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1140
                                                        PageID.838 Page
                                                                    Page44of
                                                                          of17
                                                                             17



    1           INTERESTS OF AMICUS AND SUMMARY OF ARGUMENT
    2         The City of Los Angeles, California is home to nearly 4 million people,
    3   supporting a thriving trucking industry and one of the nation’s busiest ports. As of
    4   2015, more than 40 percent of U.S. imports traveled through the Ports of Los
    5   Angeles and Long Beach, much of it carried by roughly 14,000 short-haul truck
    6   drivers.1 The City is responsible for maintaining the health, welfare, and prosperity
    7   of the individuals and businesses in its borders. Proposed amicus the Office of the
    8   Los Angeles City Attorney (the City Attorney) is responsible for supporting the
    9   City this mission and for policing unfair business practices, including employee
   10   misclassification, on behalf of the People of the State of California. See Cal. Bus.
   11   & Prof. Code § 17204.
   12         The City Attorney submits this brief to inform this Court of State litigation in
   13   which the State courts are considering an identical preemption claim. In that
   14   litigation, the State court has considered the issues, including issues of State law
   15   interpretation, and has issued a tentative decision that the Federal Aviation
   16   Administration Authorization Act, 49 U.S.C. § 14501 (the F4A), does not preempt
   17   California’s Assembly Bill 5 (2019-2020 Reg. Session) (AB5).2 The brief also
   18   highlights certain points relevant to the preemption inquiry and the absence of
   19   irreparable injury.
   20         First, while the City Attorney agrees with the parties to the litigation that
   21   Prong B of AB5’s ABC test is not preempted by the F4A, Plaintiffs’ argument also
   22   fails on its own terms. Plaintiffs’ core assertion—that AB5 is preempted because it
   23   prevents motor carriers from using independent contractors as drivers—is legally
   24
        1
   25   B. Watt, For Truck Drivers at the Pots of Los Angeles and Long Beach, It’s a
      Waiting Game, KPCC (Jun. 2, 2015).
   26 2 The cases are People v. Cal Cartage Trans. Express LLC, et al., Case No.
      BC689320; People v. CMI Transportation LLC, et al., Case No. BC689321; and
   27 People v. K&R Transportation California LLC, et al., Case No. BC689322 (Cal.
      Sup. Ct.).
   28                                                 3
                 [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                      OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                    No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1141
                                                        PageID.839 Page
                                                                    Page55of
                                                                          of17
                                                                             17



    1
        and factually wrong. Motor carriers can and do use drivers that qualify as
    2
        independent contractors under AB5’s business-to-business exemption. And, even
    3
        more significant for the preemption analysis, there is no reasonable reading of AB5
    4
        that bars them from doing so. This is precisely the aim and function of the
    5
        business-to-business exemption: to permit the use of bona fide independent
    6
        contractors while preventing the misclassification of individuals who are actually
    7
        employees. For purposes of the preemption analysis, there is no relevant difference
    8
        between AB5 and the previous governing standard, the Borello standard, which the
    9
        Ninth Circuit has found is not preempted. Both are directed simply at ensuring the
   10
        proper classification of workers, and neither prohibits the use of independent
   11
        contractors. Accordingly, under the U.S. Supreme Court’s and Ninth Circuit’s
   12
        cases, neither is preempted.
   13
              Second, the U.S. Supreme Court and the Ninth Circuit have long recognized
   14
        that the preemption provision of the F4A cannot be read as broadly as Plaintiffs
   15
        suggest. Plaintiffs’ argument has no reasonable stopping point; under their
   16
        approach, the F4A would preempt any State regulation of motor carriers that might
   17
        have an effect on their prices or the desirability of providing certain services, from
   18
        zoning to taxes. Both the case law and the F4A’s legislative history demonstrates
   19
        that Congress did not intend such a broad sweep. Indeed, as the Ninth Circuit has
   20
        recognized, Congress provided important guidance in the legislative history on the
   21
        types of laws that would not be preempted—including approving a statute that is, in
   22
        substance, identical to AB5. This history demonstrates that AB5 is not preempted.
   23
              Finally, Plaintiffs’ Motion for Preliminary Injunction (the Motion) is
   24
        untimely and clashes with principles of comity. As Plaintiffs’ brief establishes, the
   25
        harm they claim in connection with AB5 is little, if at all, different from the harm
   26
        they purportedly suffered under Dynamex Operations W. v. Superior Court, 4 Cal.
   27
        5th 903 (Cal. 2018). Plaintiffs nonetheless waited for more than 19 months after
   28                                                 4
                 [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                      OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                    No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1142
                                                        PageID.840 Page
                                                                    Page66of
                                                                          of17
                                                                             17



    1
        the Dynamex decision, a year after filing their complaint, months after the passage
    2
        of AB5, and weeks after filing their amended complaint to move for a preliminary
    3
        injunction. In the meantime, a State court has considered the identical argument,
    4
        including State law questions of how the business-to-business exemption should be
    5
        interpreted—and has tentatively ruled that AB5 is not preempted. It is particularly
    6
        difficult against the backdrop of these events to understand Plaintiffs’ decision to
    7
        file a last-minute demand that the Court enjoin an act of the State Legislature on a
    8
        short schedule and incomplete record—all before the State court has had a chance
    9
      to finalize a decision to the contrary.
   10                                      ARGUMENT
   11 I.     AB5’S BUSINESS-TO-BUSINESS EXEMPTION PERMITS MOTOR
             CARRIERS TO USE INDEPENDENT CONTRACTORS—AND
   12        FORECLOSES PLAINTIFFS’ MOTION.
   13
              A.       AB5 imposes the unexceptional and widely accepted
   14                  requirement that independent contractors operate actual
                       businesses.
   15
              AB5, through the business-to-business exemption, permits individual owner-
   16
        operators to work as independent contractors whether or not they satisfy Prong B
   17
        (or any other prong) of the ABC test. To do so, it requires only that the worker
   18
        operate a “bona fide” business and perform work free from the control of the
   19
        contracting entity, rather than functioning as a misclassified employee.3 Id. The
   20
        exemption’s factors are common-sense indicators of the operation of a bona fide
   21
        business, including the requirements that a contracting worker have written contract
   22
        and be engaged in an independently established business. AB5 § 2(e)(1)(C), (F).
   23
              There is nothing novel or objectionable about AB5’s requirement that an
   24
        independent contractor operate a bona fide business without control from the
   25
        contracting entity. These are the key elements of the common-law test of S. G.
   26

   27   3
         Sole proprietors are expressly permitted under the business-to-business
        exemption. AB5 § 2(e)(1).
   28                                                   5
                   [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                        OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                      No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1143
                                                        PageID.841 Page
                                                                    Page77of
                                                                          of17
                                                                             17



    1
        Borello & Sons, Inc. v. Department of Industrial Relations, 48 Cal.3d 341, 350-51,
    2
        353-54 (Cal. 1989), which the Ninth Circuit has concluded is not preempted by the
    3
        F4A. Cal. Trucking Ass'n v. Su, 903 F.3d 953, 957 (9th Cir. 2018) (“We hold that
    4
        the Borello standard, a generally applicable test used in a traditional area of state
    5
        regulation, is not ‘related to’ prices, routes, or services, and therefore is not
    6
        preempted by the FAAAA.”). Indeed, both freedom from control and operation of
    7
        a legitimate business are key prongs of ABC tests that federal courts have held
    8
        valid. See, e.g., Bedoya v. Am. Eagle Express, 914 F.3d 812, 816 (3d Cir. 2019)
    9
        (F4A does not preempt New Jersey ABC test requiring contractor’s freedom from
   10
        control and operation of independent business). In fact, they are prongs A and C of
   11
      AB5’s ABC test—prongs that Plaintiffs do not challenge.
   12      B.     Plaintiffs’ Motion fails because AB5 permits the use of
   13             independent contractor drivers.

   14
           Plaintiffs’ preemption argument relies on a characterization of AB5 that

   15
        ignores the business-to-business exemption. See, e.g., Mot. at 17 (“Prong B of

   16
        California’s test is identical to the preempted Massachusetts test because it does not

   17
        provide for any alternative means of allowing use of an independent contractor

   18
        driver.”). But Plaintiffs cannot overturn a significant State employment law by

   19
        pretending that the exemption does not exist; it is a fundamental limitation on the

   20
        scope of the ABC test. Indeed, the statute is structured so that the ABC test does

   21
        not even apply if the exemption is met. AB 5 § 2(e) (“Subdivision (a) [the ABC

   22
        test] and the holding in Dynamex do not apply to a bona fide business-to-business

   23
        contracting relationship, as defined below …”).

   24
              As a result of their flawed understanding of AB5, Plaintiffs’ analysis of the

   25
        case law is far wide of the mark. The business-to-business exemption renders

   26
        Plaintiff’s central case, Schwann v. FedEx Ground Package System, Inc., 813 F.3d

   27
        429, 438 (1st Cir. 2016), irrelevant. Schwann turned on the lack of exemptions to

   28
        the ABC rule at issue there. As Plaintiffs put it, “’the First Circuit held that Prong
                                                      6
                 [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                      OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                    No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1144
                                                        PageID.842 Page
                                                                    Page88of
                                                                          of17
                                                                             17



    1
        B of Massachusetts’ ABC test relates to routes and services because it ‘requires a
    2
        court to . . . mandate that any services deemed “usual” to’ a motor carrier’s ‘course
    3
        of business be performed by an employee.’” Mot. at 15. (quoting Schwann, 813
    4
        F.3d at 438) (modification in original). Not so with AB5. Instead, a court
    5
        analyzing driver classification under AB5 would have to first determine whether the
    6
        driver is an independent contractor under the exemption before even considering
    7
        whether the ABC test is satisfied.4
    8
               Plaintiffs also unsuccessfully attempt to rely on Su, contending that Su
    9
        invalidates State laws that prevent motor carriers from classifying drivers as
   10
        independent contractors. Mot. at 17. Even if that were true, it is irrelevant in view
   11
        of the business-to-business exemption. AB5, like Borello, “does not, by its terms,
   12
        compel a carrier to use an employee or an independent contractor.” Su, 903 F.3d at
   13
        964.
   14
               Instead, Plaintiffs’ claim is foreclosed by Su. Their arguments are a rehash
   15
        of arguments that the Ninth Circuit has repeatedly rejected; the Su court’s
   16
        articulation of the scope of F4A preemption confirms that Plaintiffs’ claim is
   17
        meritless. “’[G]enerally applicable background regulations that are several steps
   18
        removed from prices, routes, or services, such as prevailing wage laws or safety
   19
        regulations, are not preempted, even if employers must factor those provisions into
   20
        their decisions about the prices that they set, the routes that they use, or the services
   21
        that they provide.’” Su, 903 F.3d at 965 (quoting Dilts v. Penske Logistics, LLC,
   22
        769 F.3d 637, 649 (9th Cir. 2014).) The Su court went on to note that, contrary to
   23
        motor carriers’ arguments in both that case and this one, generally applicable laws
   24
        “are not preempted even if they raise the overall cost of doing business or require a
   25
        4
        Likewise, Chambers v. RDI Logistics, Inc. does not provide useful guidance here;
   26 the court in that case also analyzed a situation where “Prong B, ‘in essence, requires
      that motor carriers providing delivery services . . . use employees rather than
   27 independent contractors to deliver those services.’” Mot. at 15 (quoting 476 Mass.
      95, 102-103 (2016)) (modification in original).
   28                                                 7
                 [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                      OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                    No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1145
                                                        PageID.843 Page
                                                                    Page99of
                                                                          of17
                                                                             17



    1
        carrier to re-direct or reroute some equipment. . . . Nearly every form of state
    2
        regulation carries some cost.’” Id. (quoting Dilts, 769 F.3d at 649) (modification in
    3
        original). But “’[t]he statutory text tells us… that in deregulating motor carriers
    4
        and promoting maximum reliance on market forces, Congress did not intend to
    5
        exempt motor carriers from every state regulatory scheme of general
    6
        applicability.’” Id. Instead, to prevail, the motor carrier must show that “an
    7
        impermissible effect, such as binding motor carriers to specific services, making the
    8
        continued provision of particular services essential to compliance with the law, or
    9
        interfering at the point that a carrier provides services to its customers.” Id.
   10
      Plaintiffs cannot do so.
   11        C.     To the extent that Plaintiffs acknowledge the business-to-
   12               business exemption, they misunderstand it.

   13
             Plaintiffs, in a brief discussion of the exemption, urge this Court to ignore its

   14
        language and clear import. Plaintiffs complain that the exemption has too many

   15
        criteria, that it would not be found to apply to owner-operators as Plaintiffs prefer to

   16
        use them, and that certain comments of AB5’s sponsor show that it is unavailable to

   17
        motor carriers. Mot. at 23. These objections are meritless.

   18
              Plaintiffs fail to identify any reason to think that the number of factors in the

   19
        business-to-business objection is relevant. The Borello test has 11 non-exclusive

   20
        factors, many of which echo those of the business-to-business exemption.

   21
        Compare Borello 48 Cal.3d at 350-51, 353-54 (considering factors including

   22
        control over worker, engagement in distinct occupation, use of the worker’s own

   23
        tools and equipment, whether employer supplies the place of business) and AB5 §

   24
        2(e)(1)(A), (E), (F), (H) (same).

   25
              Nor do Plaintiffs appear to have a legitimate substantive objection to the

   26
        business-to-business exemption’s factors; their primary argument is nothing more

   27
        than an attempt to relitigate Su. They assert that they cannot use independent

   28
        contractors because of AB5’s requirement that contractors function without the
                                                      8
                 [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                      OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                    No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1146
                                                        PageID.844 Page
                                                                    Page10
                                                                         10of
                                                                            of17
                                                                               17



     1
         control of the contracting entity. Mot. at 23, fn. 15. This objection proves too
     2
         much; such control is the key inquiry in the Borello analysis and was specifically
     3
         approved in Su. 903 F.3d at 958. Accordingly, to the extent that Plaintiffs contend
     4
         that this factor invalidates AB5, the same would be true of Borello—and most
     5
         common law tests. See, e.g., Bedoya, 914 F.3d at 816 (F4A does not preempt New
     6
         Jersey ABC test requiring contractor’s freedom from control of the contracting
     7
         entity). But defendants themselves argue for a return to Borello. Mot. at 29. What
     8
         is more, the evidence in the State litigation has demonstrated that motor carriers can
     9
         and do use contractors that meet the requirements of AB5 as drivers. Attachment
    10
         A, People’s Supp. Br. in Opp. Defs’ Mot. in Limine re AB5, 6-7.
    11
               Plaintiffs also assert that the business-to-business exemption’s requirement
    12
         that a contractor “provid[e] services directly to the contracting business rather than
    13
         to customers of the contracting business,” AB5 § 2(e)(1)(B), restricts their ability to
    14
         provide certain services using independent contractors. Plaintiffs’ reading of this
    15
         provision cannot be correct; it produces absurd results. The most natural reading of
    16
         this provision is that the contracting entity, not the contractor, must manage
    17
         provision of services to the customer—not, as Plaintiffs seem to read it, that
    18
         contractors can never provide a service that benefits a customer or interact with the
    19
         customer in any way. Indeed, Plaintiffs themselves use the natural reading of this
    20
         construction in their Motion. See, e.g., Mot. at 9 (“Until now, motor carriers could
    21
         choose between providing services with employee drivers or with independent
    22
         owner operators.”) (emphasis in original); Odom Dec. ¶ 7 (“I performed trucking
    23
         services for Ryder …”).
    24
               In any case, Plaintiff’s reading of the exemption would wipe out the
    25
         business-to-business exemption for most, if not all, businesses that have customers;
    26
         the work of every contracting entity that has customers is, in the end, providing a
    27
         service to customers. That would be an extraordinary result for such a modest
    28                                                 9
                  [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                       OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                     No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1147
                                                        PageID.845 Page
                                                                    Page11
                                                                         11of
                                                                            of17
                                                                               17



     1
         provision—one that the California courts are unlikely to adopt. “The Legislature
     2
         ‘does not, one might say, hide elephants in mouseholes.’” Jones v. Lodge at Torrey
     3
         Pines Partnership, 42 Cal.4th 1158, 1171 (Cal. 2008) (quoting Whitman v.
     4
         American Trucking Assns., Inc., 531 U.S. 457, 468 (2001).)
     5
                Plaintiffs also claim that the exemption is “not available to motor carriers
     6
         which contract with individual owner-operators,” because the exemption “’does not
     7
         apply to an individual worker … who performs labor or services for a contracting
     8
         business.’” Mot. at 23 (quoting AB5 § 2(e)(2) (ellipses in Motion)). But the
     9
         provision, in full, betrays their position. It provides that the exemption “does not
    10
         apply to an individual worker, as opposed to a business entity, who performs labor
    11
         or services for a contracting business.” AB5 § 2(e)(2) (emphasis added). And the
    12
         exemption specifically permits business entities “formed as a sole proprietorship.”
    13
         AB5 § 2(e)(1). In other words, as long as individual owner-operators meet the
    14
         trivial requirement of actually operating a sole proprietorship (i.e., an independent
    15
         business), motor carriers are free to contract with them.
    16
               Finally, Plaintiffs point to Assembly Member Gonzalez’s statement that AB5
    17
         “’gets rid of an outdated broker model.’” Mot. at 23. Assembly Member Gonzalez
    18
         did not say that motor carriers would not be able to use independent contractors,
    19
         much less that motor carriers would not be able to avail themselves of the business-
    20
         to-business exemption. In fact, consistent with the text of the exemption, Assembly
    21
         Member Gonzales said that it can apply where a driver “become[s] a legitimate
    22
         small business.” Assembly Floor Session (Sept. 11, 2019), at 1:07:38-1:07:49.
    23
         Contrary to Plaintiffs’ reading, Assembly Member Gonzalez appears to have been
    24
         pointing out that AB5 will make it more difficult for motor carriers to misclassify
    25
         workers.
    26
               All of these arguments fail for an additional reason: In construing State law,
    27
         the federal courts “approximate state law as closely as possible,” Chalk v. T-Mobile
    28                                                  10
                    [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                         OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                       No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1148
                                                        PageID.846 Page
                                                                    Page12
                                                                         12of
                                                                            of17
                                                                               17



     1
         USA, Inc., 560 F.3d 1087, 1092 (9th Cir. 2009). California courts are very unlikely
     2
         to adopt a construction of the business-to-business exemption that invalidates the
     3
         statute. See, e.g., Mabry v. Superior Court, 185 Cal.App.4th 208, 231 (Cal. App.
     4
         2010), superseded by statute on other grounds (“State law should be construed,
     5
         whenever possible, to be in harmony with federal law, so as to avoid having the
     6
         state law invalidated by federal preemption.”). Nor can Plaintiffs’ reading, which is
     7
         most favorable to preemption, be squared with the presumption against preemption
     8
         that the Su court instructed lower courts to apply in the context of the F4A. Su, 903
     9
         F.3d at 961.
    10
               At base, the contention that AB5 bars independent contractors does not seem
    11
         to be Plaintiffs’ real issue with AB5. Instead, Plaintiffs attempt to reopen Su and
    12
         achieve an interpretation of the F4A that permits the use of independent contractors
    13
         in whatever role and capacity the industry prefers. But “Congress did not intend to
    14
         hinder States from imposing normative policies on motor carriers as employers.”
    15
       Su, 903 F.3d at 963.
    16 II.   THE LEGISLATIVE HISTORY OF THE F4A INDICATES THAT
    17 CONGRESS DID NOT INTEND TO PREEMPT AB5.

    18
             In construing the F4A’s preemption provision, both the Ninth Circuit and the

    19
         U.S. Supreme Court have recognized that while its use of the term “related to”

    20
         indicates that “preemption is broad, this ‘does not mean the sky is the limit,’ or else

    21
         ‘preemption would never run its course.’” Su, 903 F.3d at 960 (quoting Dan's City

    22
         Used Cars, Inc. v. Pelkey, 569 U.S. 251, 260 (2013). Under Plaintiffs’ view of

    23
         preemption, however, there is no limiting principle. Any government regulation,

    24
         from gas taxes to road weight limitations, has some impact on carriers’ prices and

    25
         the economics of adopting certain routes or services. But the law is clear that such

    26
         a maximalist reading of preemption is not true to Congress’s intent. Id. at 961.

    27
               Instead, to discern Congress’s intent, the Ninth Circuit has looked to the

    28
         legislative history of the F4A’s preemption provision. Id. at 960; Californians For
                                                      11
                  [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                       OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                     No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1149
                                                        PageID.847 Page
                                                                    Page13
                                                                         13of
                                                                            of17
                                                                               17



     1
         Safe & Competitive Dump Truck Transp. v. Mendonca, 152 F.3d 1184, 1187 (9th
     2
         Cir. 1998). That history reveals that Congress’s primary focus was not generally
     3
         applicable employment laws, but “States enacting ‘barriers to entry, tariffs, price
     4
         regulations, and laws governing the types of commodities that a carrier could
     5
         transport.’” Su, 903 F.3d at 960-61 (quoting Dilts, 769 F.3d at 644). While
     6
         Congress also had a general concern with “’prevent[ing] States from undermining
     7
         federal deregulation of interstate trucking through a patchwork of
     8
         state regulations,’” id. (quoting Dilts, 769 F.3d at 644), it clearly indicated that it
     9
         was not concerned with all inconsistent State regulation. It “’did not intend to
    10
         preempt generally applicable state transportation, safety, welfare, or business rules
    11
         that do not otherwise regulate prices, routes, or services.’” Id. (quoting Dilts, 769
    12
         F.3d at 644.).
    13
                To understand the contours of F4A preemption, both the Ninth Circuit and
    14
         the California Supreme Court have found useful guidance in the committee reports
    15
         issued in connection with the law. In particular, Su, Pac Anchor, and Mendonca all
    16
         discuss H.R. Conf. Rep. 103-677, 86 (1994), reprinted in 1994 U.S.C.C.A.N. 1715,
    17
         1758. In the report, Congress identified “ten jurisdictions which [it] found did not
    18
         regulate intrastate prices, routes and services.” Mendonca, 152 F.3d at 1187. The
    19
         Circuit has routinely looked to those jurisdictions for evidence of the types of laws
    20
         that fall outside the scope of preemption. Id.; see also Su, 903 F.3d at 967; People
    21
         v. Pac Anchor Transportation, Inc., 59 Cal.4th 772, 786 (Cal. 2014). They provide
    22
         unusually clear and persuasive evidence that Congress did not mean to preempt
    23
         AB5.
    24
                As the Pac Anchor court recognized, among the laws Congress indicated
    25
         would not be preempted was Wis. Stat. § 102.07 (1994). The operative version of
    26
         that provision at the time the committee report was adopted is functionally identical
    27
         to AB5. See Attachment B, Wis. Stat. § 102.07 (1994). Section 102.07 defined
    28                                                12
                  [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                       OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                     No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1150
                                                        PageID.848 Page
                                                                    Page14
                                                                         14of
                                                                            of17
                                                                               17



     1
         “employe[e]” very broadly (albeit with an unusual spelling), as “[e]very person in
     2
         the service of another under any contract of hire, express or implied, all helpers and
     3
         assistants of employes, whether paid by the employer or employe, if employed with
     4
         the knowledge, actual or constructive, of the employer …” Wis. Stat. § 102.07
     5
         (1994). And in a provision that recalls Prong B of the AB5 ABC test, the
     6
         Wisconsin statute provides that “every independent contractor is, for the purpose of
     7
         this chapter, an employe of any employer under this chapter for whom he or she is
     8
         performing service in the course of the trade, business, profession or occupation of
     9
         such employer at the time of the injury.” Wis. Stat. § 102.07 (1994).
    10
               But the statute has an exemption for true independent contractors that is
    11
         nearly identical to the business-to-business exemption. Subsection 8(b) provides
    12
         that a worker may be a true independent contractor if she meets a nine-factor test
    13
         that is extremely similar to the business-to-business exemption, including, for
    14
         example, maintenance of a separate office and her own equipment, freedom from
    15
         the contracting entity’s control, and maintenance of her own federal identification
    16
         number. Wis. Stat. § 102.07(8)(b)(1), (2), (3) (1994). Particularly given the weight
    17
         that Circuit authority has given to H.R. Conf. Rep. 103-677 in understanding the
    18
         scope of the F4A, this Wisconsin statute is uncommonly direct evidence that
    19
       Congress did not intend to preempt AB5.
    20 III. IN LIGHT OF THEIR DELAY AND THE STATE COURT
    21 LITIGATION, PLAINTIFFS CANNOT JUSTIFY INJUNCTIVE RELIEF.

    22
            Plaintiffs seek the extraordinary relief of a preliminary injunction on an

    23
         especially shaky basis: An unsupported and, at best, speculative reading of a State

    24
         law, including in particular the scope of the business-to-business exemption, that is

    25
         currently being considered by the State courts. Plaintiffs further undercut their

    26
         claim to relief by urging this Court to block implementation of the law based on a

    27
         hastily compiled and incomplete record on a shortened time frame that is of

    28
         Plaintiffs’ own design. They should not be permitted to benefit from their own
                                                      13
                  [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                       OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                     No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1151
                                                        PageID.849 Page
                                                                    Page15
                                                                         15of
                                                                            of17
                                                                               17



     1
         delay in bringing this Motion.
     2
               AB5 was signed into law on September 18, 2019 and is, as Plaintiffs
     3
         acknowledge, does little more than “codify the decision in the Dynamex case and
     4
         clarify its application.” AB5, Preamble. It is unclear why Plaintiffs could not have
     5
         filed their Motion shortly after the passage of AB5—or even along with their
     6
         Amended Complaint in this matter—allowing the development of a record that
     7
         would be of greater assistance to the Court in determining the important State-law
     8
         issues in this matter. Nor do Plaintiffs, who did not move for a preliminary
     9
         injunction targeting the Dynamex standard, explain why their harm is now so severe
    10
         and imminent that Court should reach out to decide these State issues on this
    11
         compressed record and time frame. Plaintiffs themselves allege that the effect of
    12
         Dynamex is the same as that of AB5, Mot. at 17, and that the harm that they allege
    13
         was already occurring based on the Dynamex decision. Mot. at 10, fn. 8 (citing T.
    14
         Dills & J. Jaillet, Swift Reportedly Part of Flight from Owner-Operator Leasing in
    15
         California, Overdrive (Feb. 22, 2019), available at https://perma.cc/7NJZ-B6BJ).
    16
               Confusingly, the event closest in time to Plaintiffs’ Motion is not their
    17
         original Complaint, or the passage of AB5, or their Amended Complaint. Instead,
    18
         it is a tentative State court decision finding that AB5 is not preempted by the F4A.
    19
         On November 25, 2019, a State court in a case involving CTA members,5 issued a
    20
         tentative decision that AB5 is not preempted, based in partly on consideration of the
    21
         scope of the business-to-business exemption, a novel State law issue. See
    22
         Attachment C, Transcript of Nov. 25, 2019 Hrg., 76-77. A week later (but weeks
    23
         after filing their Amended Complaint) Plaintiffs filed the Motion at issue.
    24
               Under these circumstances, it is appropriate to view Plaintiffs’ claim to relief
    25
         with skepticism. Apart from being untimely, the relief that Plaintiffs seek is
    26

    27   5
          California Trucking Association, California Trucking Association Membership
         Directory, 39 (2015), available at https://perma.cc/F4HU-3MCW.
    28                                                14
                  [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                       OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                     No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1152
                                                        PageID.850 Page
                                                                    Page16
                                                                         16of
                                                                            of17
                                                                               17



     1
         inconsistent with “the basic function of a preliminary injunction,” which is “to
     2
         preserve the status quo ante litem pending a determination of the action on the
     3
         merits.” Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th
     4
         Cir. 1985). Contrary to this basic principle, Plaintiffs seek to reverse the law that
     5
         has governed in California since the Dynamex decision in April 2018, upending
     6
         trucking employment relationships throughout the state. This is far from a
     7
         “limited” claim for relief. (Mot. at 9 (emphasis and italics in original).
     8
               At base, Plaintiffs urge this Court to (1) reach out, on a truncated record, to
     9
         find a State law preempted on an issue of State law, (2) where the State court
    10
         considering the matter has indicated that Plaintiffs’ reading of the law is incorrect,
    11
         (3) before the State court has had a chance to finalize a tentative ruling, (4) for no
    12
         sound reason, and (5) in violation of the principles governing injunctive relief. To
    13
         do so would undercut the “federalism concerns and the historic primacy of state
    14
         regulation of matters of health and safety,” Medtronic, Inc. v. Lohr, 518 U.S. 470,
    15
         485 (1996), that have traditionally governed federal courts’ analysis of State law,
    16
         and undercuts the comity traditionally afforded to the State courts.6 Cf. Executive
    17
         Software N. Am. v. United States Dist. Court, 24 F.3d 1545, 1553 (9th Cir. 1994),
    18
         overruled on other grounds by Cal. Dep't of Water Res. v. Powerex Corp., 533 F.3d
    19
         1087, 1093 (9th Cir. 2008) (recognizing that principles of comity suggest that
    20
         federal courts should defer to State courts “when local law issues are unsettled,
    21
         complex, or novel.”). This Court should decline Plaintiffs’ invitation.
    22                                   CONCLUSION
    23         For the foregoing reasons, Amici respectfully submit that this Court should
    24   deny Plaintiffs’ Motion for a Preliminary Injunction.
    25

    26   6
         Indeed, the question of the scope of the business-to-business exemption is likely
       to be authoritatively settled by a State court on a relatively short timeline—very
    27 likely on a shorter timeline than the time between the Dynamex decision and
       Plaintiffs’ Motion.
    28                                                15
                  [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                       OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                     No. 3:18-cv-2458-BEN
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-4
                                    64-2 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1153
                                                        PageID.851 Page
                                                                    Page17
                                                                         17of
                                                                            of17
                                                                               17



     1

     2   Dated: December 23, 2019                  OFFICE OF THE LOS ANGELES CITY
                                                   ATTORNEY
     3
                                           By:      /s/ Danielle L. Goldstein          _
     4                                             MICHAEL N. FEUER (SBN 111529)
                                                   Los Angeles City Attorney
     5                                             Kathleen Kenealy (SBN 212289)
                                                   Scott Marcus (SBN 184980)
     6                                             Michael J. Bostrom (SBN 211778)
                                                   Danielle L. Goldstein (SBN 257486)
     7                                             Christopher S. Munsey (SBN 267061)
                                                   200 North Spring Street, 14th Floor
     8                                             Los Angeles, CA 90012
                                                   Telephone: (213) 978-1868
     9                                             Email: danielle.goldstein@lacity.org
    10                                             Attorneys for Amicus Curiae
                                                   OFFICE OF THE LOS ANGELES CITY
    11                                             ATTORNEY
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28                                               16
                 [PROPOSED] BRIEF OF AMICUS CURIAE OFFICE OF THE LOS ANGELES CITY ATTORNEY
                                      OPPOSING PLFS’ MOT. FOR PRELIM. INJ.
                                                                                    No. 3:18-cv-2458-BEN
